DETAILED ACTION
Claims 14-27 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutkowitz USPAT No. 6,922,606 (hereinafter Yutkowitz).
Yutkowitz discloses the limitations of claims 14-27 as outlined below:

14.  A method for operating a numerically-controlled machine tool which has at least one movement axis and is connected to a numerical controller comprising a parts program which has, in form of NC blocks, a sequence of instructions for machining a workpiece, the method comprising: limiting movements of each movement axis by maximum permissible axis dynamics, specifying with the sequence of instructions in the NC blocks in form of F values different maximum desired speeds for machining the workpiece, which change abruptly over time, approximating with the numerical controller the different maximum desired speeds, which change abruptly over time, across the NC blocks by a desired speed profile, which is continuous over time, and has a profile of the maximum desired speeds, which is continuous over time, and calculating with the numerical controller, while taking into account the maximum permissible axis dynamics, from the continuous desired speed profile desired values of an actual movement profile of the movements for each movement axis (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

15.  The method of claim 14, further comprising, with the numerical controller: producing from the sequence of instructions geometry commands relating to machining the workpiece a path profile, and calculating the movements for each movement axis from the produced path profile (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

16.  The method of claim 14, wherein the movements of each movement axis comprise a speed (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

17  The method of claim 14, wherein the numerically controlled machine tool has a plurality of movement axes (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

18.  The method of claim 14, wherein the numerically controlled machine tool comprises at least one linear axis and at least one rotary axis (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

19.  The method of claim 14, wherein the movements of the movement axes comprise a feed of a tool relative to the workpiece, the method further comprising reducing that the feed of participating movement axes at places of greater curvature or at corners on the workpiece and increasing the feed again outside these places (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

20.  The method of claim 14, further comprising approximating the maximum desired speeds specified in the parts program to the continuous desired speed profile with one or more polynomials(C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

21.  The method of claim 14, further comprising approximating the maximum desired speeds specified in the parts program to the continuous desired speed profile with one or more spline functions (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

22.  The method of claim 14, further comprising specifying permissible deviations of an approximated continuous desired speed profile from the maximum desired speeds specified by the parts program (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

23.  The method of claim 14, further comprising taking into account a machining method of the workpiece when approximating the continuous desired speed profiles (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

24.  The method of claim 14, further comprising taking into account at least one technology parameter of the machining of the workpiece when approximating the continuous desired speed profiles (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

25.  The method of claim 23, wherein a maximum permissible change in the speed depends on the machining method (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

26.  The method of claim 24, wherein a maximum permissible change in the speed depends on the at least one technology parameter (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).

27.  A numerically-controlled machine tool comprising a numerical controller connected to at least one movement axis of the machine tool and comprising a parts program which has, in form of NC blocks, a sequence of instructions for machining a workpiece, wherein the numerical controller is configured to control the machine tool by limiting movements of each movement axis by maximum permissible axis dynamics, specifying with the sequence of instructions in the NC blocks in form of F values different maximum desired speeds for machining the workpiece, which change abruptly over time, approximating with the numerical controller the different maximum desired speeds, which change abruptly over time, across the NC blocks by a desired speed profile, which is continuous over time, and has a profile of the maximum desired speeds, which is continuous over time, and calculating with the numerical controller, while taking into account the maximum permissible axis dynamics, from the continuous desired speed profile desired values of an actual movement profile of the movements for each movement axis (C4 L33-51, C5 L60-67, C6 L6-46, C11 L1-38, and Fig 13A -14C,  -  Using the servo-controller and blending unit.  Associated functions include spiral segments and splines, polynomial functions. Typical machine tools incorporate at minimum three linear axes and a spindle. Higher capability machine tools augment the typical configuration with the addition of two rotary orienting axes to obtain a total of five positioning/orienting axes and one spindle. Specialized machine tools may contain additional axes that provide redundant capabilities or allow for simultaneous processing with multiple spindles).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119